UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC 20549 FORM N-PX ANNUAL REPORT OF PROXY VOTING RECORD OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act File Number : 811-3386 Name of Registrant: Putnam Global Health Care Fund Address of Principal Executive Offices: One Post Office Square Boston, Massachusetts 02109 Name and address of agent of service: James P. Pappas, Vice President Putnam Global Health Care Fund One Post Office Square Boston, Massachusetts 02109 CC: John W. Gerstmayr, Esq. Ropes & Gray LLP One International Place Boston, Massachusetts 02110 Registrant's telephone number including area code: (617) 292-1000 Date of fiscal year end: 8/31/09 Date of reporting period: 07/01/2009 - 06/30/2010 Item 1: Proxy Voting Record Registrant : Putnam Global Health Care Fund Fund Name : Putnam Global Health Care Fund Date of fiscal year end : 08/31/2009 Abbott Laboratories Ticker Security ID: Meeting Date Meeting Status ABT CUSIP 002824100 04/23/2010 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1.1 Elect Robert Alpern Mgmt For For For 1.2 Elect Roxanne Austin Mgmt For For For 1.3 Elect William Daley Mgmt For For For 1.4 Elect W. James Farrell Mgmt For For For 1.5 Elect H. Laurance Fuller Mgmt For For For 1.6 Elect William Osborn Mgmt For For For 1.7 Elect David Owen Mgmt For For For 1.8 Elect Roy Roberts Mgmt For For For 1.9 Elect Samuel Scott III Mgmt For For For 1.10 Elect William Smithburg Mgmt For For For 1.11 Elect Glenn Tilton Mgmt For For For 1.12 Elect Miles White Mgmt For For For 2 Ratification of Auditor Mgmt For For For 3 Shareholder Proposal Regarding ShrHldr Against Against For Advisory Vote on Compensation (Say on Pay) 4 Shareholder Proposal Regarding ShrHldr Against Against For Right to Call a Special Meeting Aetna Inc. Ticker Security ID: Meeting Date Meeting Status AET CUSIP 00817Y108 05/21/2010 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Elect Frank Clark, Jr. Mgmt For For For 2 Elect Betsy Cohen Mgmt For For For 3 Elect Molly Coye Mgmt For For For 4 Elect Roger Farah Mgmt For For For 5 Elect Barbara Franklin Mgmt For For For 6 Elect Jeffrey Garten Mgmt For For For 7 Elect Earl Graves Mgmt For For For 8 Elect Gerald Greenwald Mgmt For For For 9 Elect Ellen Hancock Mgmt For For For 10 Elect Richard Harrington Mgmt For For For 11 Elect Edward Ludwig Mgmt For For For 12 Elect Joseph Newhouse Mgmt For For For 13 Elect Ronald Williams Mgmt For For For 14 Ratification of Auditor Mgmt For For For 15 2010 Stock Incentive Plan Mgmt For For For 16 2010 Non-Employee Director Mgmt For For For Compensation Plan 17 2001 Annual Incentive Plan Mgmt For For For 18 Shareholder Proposal Regarding ShrHldr Against Against For Cumulative Voting 19 Shareholder Proposal Regarding ShrHldr Against Against For Independent Board Chairman AmerisourceBergen Corporation Ticker Security ID: Meeting Date Meeting Status ABC CUSIP 03073E105 03/04/2010 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Elect Richard Gochnauer Mgmt For For For 2 Elect Edward Hagenlocker Mgmt For For For 3 Elect Henry McGee Mgmt For For For 4 Elimination of Supermajority Mgmt For For For Requirement 5 Ratification of Auditor Mgmt For For For Amgen Inc. Ticker Security ID: Meeting Date Meeting Status AMGN CUSIP 031162100 05/12/2010 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Elect David Baltimore Mgmt For For For 2 Elect Frank Biondi, Jr. Mgmt For For For 3 Elect Francois de Carbonnel Mgmt For For For 4 Elect Jerry Choate Mgmt For For For 5 Elect Vance Coffman Mgmt For For For 6 Elect Frederick Gluck Mgmt For For For 7 Elect Rebecca Henderson Mgmt For For For 8 Elect Frank Herringer Mgmt For For For 9 Elect Gilbert Omenn Mgmt For For For 10 Elect Judith Pelham Mgmt For For For 11 Elect J. Paul Reason Mgmt For For For 12 Elect Leonard Schaeffer Mgmt For For For 13 Elect Kevin Sharer Mgmt For For For 14 Ratification of Auditor Mgmt For For For 15 Shareholder Proposal Regarding ShrHldr Against Against For Right to Act by Written Consent 16 Shareholder Proposal Regarding ShrHldr Against Against For Retention of Shares After Retirement Amylin Pharmaceuticals, Inc. Ticker Security ID: Meeting Date Meeting Status AMLN CUSIP 032346108 04/29/2010 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1.1 Elect Adrian Adams Mgmt For For For 1.2 Elect Teresa Beck Mgmt For For For 1.3 Elect M. Kathleen Behrens Mgmt For For For 1.4 Elect Daniel Bradbury Mgmt For For For 1.5 Elect Paul Clark Mgmt For For For 1.6 Elect Paulo Costa Mgmt For For For 1.7 Elect Alexander Denner Mgmt For For For 1.8 Elect Karin Eastham Mgmt For For For 1.9 Elect James Gavin III Mgmt For For For 1.10 Elect Jay Skyler Mgmt For For For 1.11 Elect Joseph Sullivan Mgmt For For For 2 Ratification of Auditor Mgmt For For For ArQule, Inc. Ticker Security ID: Meeting Date Meeting Status ARQL CUSIP 04269E107 05/13/2010 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1.1 Elect Michael Loberg Mgmt For For For 1.2 Elect Nancy Simonian Mgmt For For For 2 Amendment to the 1994 Equity Mgmt For Against Against Incentive Plan 3 Ratification of Auditor Mgmt For For For Astellas Pharma Inc. Ticker Security ID: Meeting Date Meeting Status 4503 CINS J03393105 06/23/2010 Voted Meeting Type Country of Trade Annual Japan Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Non-Voting Meeting Note N/A N/A N/A N/A 2 Allocation of Profits/Dividends Mgmt For For For 3 Amendments to Articles Mgmt For For For 4 Elect Tohichi Takenaka Mgmt For For For 5 Elect Masafumi Nogimori Mgmt For For For 6 Elect Yasuo Ishii Mgmt For For For 7 Elect Takao Saruta Mgmt For For For 8 Elect Shiroh Yasutake Mgmt For For For 9 Elect Yasuyuki Takai Mgmt For For For 10 Elect Kanoko Ohishi Mgmt For For For 11 Elect Yukiko Kuroda Mgmt For For For 12 Bonus Mgmt For For For 13 Stock Option Plan Mgmt For Against Against Auxilium Pharmaceuticals, Inc. Ticker Security ID: Meeting Date Meeting Status AUXL CUSIP 05334D107 06/03/2010 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1.1 Elect Rolf Classon Mgmt For For For 1.2 Elect Al Altomari Mgmt For For For 1.3 Elect Armando Anido Mgmt For For For 1.4 Elect Edwin Bescherer, Jr. Mgmt For For For 1.5 Elect Philippe Chambon Mgmt For For For 1.6 Elect Oliver Fetzer Mgmt For For For 1.7 Elect Paul Friedman Mgmt For For For 1.8 Elect Renato Fuchs Mgmt For For For 1.9 Elect William McKee Mgmt For For For 2 Amendment and Restatement of the Mgmt For For For 2006 Employee Stock Purchase Plan 3 Ratification of Auditor Mgmt For For For Baxter International Inc. Ticker Security ID: Meeting Date Meeting Status BAX CUSIP 071813109 05/04/2010 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Elect Blake Devitt Mgmt For For For 2 Elect John Forsyth Mgmt For For For 3 Elect Gail Fosler Mgmt For For For 4 Elect Carole Shapazian Mgmt For For For 5 Ratification of Auditor Mgmt For For For 6 Shareholder Proposal Regarding ShrHldr Against For Against Simple Majority Vote BAYER AG Ticker Security ID: Meeting Date Meeting Status BAY CINS D0712D163 04/30/2010 Voted Meeting Type Country of Trade Annual Germany Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Non-Voting Meeting Note N/A N/A N/A N/A 2 Non-Voting Meeting Note N/A N/A N/A N/A 3 Presentation of Accounts and Mgmt For For For Reports; Allocation of Profits/Dividends 4 Ratification of Management Board Mgmt For For For Acts 5 Ratification of Supervisory Board Mgmt For For For Acts 6 Compensation Policy Mgmt For Against Against 7 Increase in Authorized Capital I Mgmt For For For 8 Increase in Authorized Capital II Mgmt For For For 9 Authority to Issue Convertible Debt Mgmt For For For Instruments; Increase in Conditional Capital 10 Authority to Repurchase Shares Mgmt For For For 11 Amendments to Articles Mgmt For For For 12 Appointment of Auditor Mgmt For For For Becton, Dickinson and Company Ticker Security ID: Meeting Date Meeting Status BDX CUSIP 075887109 02/02/2010 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1.1 Elect Henry Becton, Jr. Mgmt For For For 1.2 Elect Edward DeGraan Mgmt For For For 1.3 Elect Claire Fraser-Liggett Mgmt For For For 1.4 Elect Edward Ludwig Mgmt For For For 1.5 Elect Adel Mahmoud Mgmt For For For 1.6 Elect James Orr Mgmt For For For 1.7 Elect Willard Overlock, Jr. Mgmt For For For 1.8 Elect Bertram Scott Mgmt For For For 2 Ratification of Auditor Mgmt For For For 3 Amendment to the Bylaws Mgmt For For For Regarding the Right to Call a Special Meeting 4 Amendment to the 2004 Employee Mgmt For For For and Director Equity-Based Compensation Plan 5 Approval of Material Terms of Mgmt For For For Performance Goals under the Performance Incentive Plan 6 Shareholder Proposal Regarding ShrHldr Against For Against Majority Vote for Election of Directors 7 Shareholder Proposal Regarding ShrHldr Against Against For Cumulative Voting BioMarin Pharmaceutical Inc. Ticker Security ID: Meeting Date Meeting Status BMRN CUSIP 09061G101 05/12/2010 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1.1 Elect Jean-Jacques Bienaime Mgmt For For For 1.2 Elect Michael Grey Mgmt For For For 1.3 Elect Elaine Heron Mgmt For For For 1.4 Elect Pierre Lapalme Mgmt For For For 1.5 Elect V. Bryan Lawlis Mgmt For For For 1.6 Elect Alan Lewis Mgmt For For For 1.7 Elect Richard Meier Mgmt For For For 2 Amendment to the 2006 Share Mgmt For Against Against Incentive Plan 3 Ratification of Auditor Mgmt For For For Boston Scientific Corporation Ticker Security ID: Meeting Date Meeting Status BSX CUSIP 101137107 05/11/2010 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Elect John Abele Mgmt For For For 2 Elect Katharine Bartlett Mgmt For For For 3 Elect Bruce Byrnes Mgmt For For For 4 Elect Nelda Connors Mgmt For For For 5 Elect J. Raymond Elliott Mgmt For For For 6 Elect Marye Anne Fox Mgmt For For For 7 Elect Ray Groves Mgmt For For For 8 Elect Ernest Mario Mgmt For For For 9 Elect N.J. Nicholas, Jr. Mgmt For For For 10 Elect Pete Nicholas Mgmt For For For 11 Elect Uwe Reinhardt Mgmt For For For 12 Elect John Sununu Mgmt For For For 13 Ratification of Auditor Mgmt For For For 14 Transaction of Other Business Mgmt For Against Against Cardinal Health, Inc. Ticker Security ID: Meeting Date Meeting Status CAH CUSIP 14149Y108 11/04/2009 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Elect Colleen Arnold Mgmt For For For 2 Elect George Barrett Mgmt For For For 3 Elect Glenn Britt Mgmt For For For 4 Elect Calvin Darden Mgmt For For For 5 Elect Bruce Downey Mgmt For For For 6 Elect John Finn Mgmt For For For 7 Elect Gregory Kenny Mgmt For For For 8 Elect Richard Notebaert Mgmt For For For 9 Elect David Raisbeck Mgmt For For For 10 Elect Jean Spaulding Mgmt For For For 11 Ratification of Auditor Mgmt For For For 12 Amendment to the Management Mgmt For For For Incentive Plan 13 Shareholder Proposal Regarding ShrHldr Against Against For Performance-Based Equity Compensation 14 Shareholder Proposal Regarding ShrHldr Against Against For Independent Board Chairman Cephalon, Inc. Ticker Security ID: Meeting Date Meeting Status CEPH CUSIP 156708109 05/20/2010 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Elect Frank Baldino, Jr. Mgmt For For For 2 Elect William Egan Mgmt For For For 3 Elect Martyn Greenacre Mgmt For For For 4 Elect Vaughn Kailian Mgmt For For For 5 Elect Kevin Moley Mgmt For For For 6 Elect Charles Sanders Mgmt For For For 7 Elect Gail Wilensky Mgmt For For For 8 Elect Dennis Winger Mgmt For For For 9 Amendment to the 2004 Equity Mgmt For Against Against Compensation Plan 10 Employee Stock Purchase Plan Mgmt For For For 11 Ratification of Auditor Mgmt For For For CHINA MEDICAL TECHNOLOGIES, INC. Ticker Security ID: Meeting Date Meeting Status CMED CUSIP 169483104 11/16/2009 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 2009 Equity Incentive Plan Mgmt For Against Against Coventry Health Care, Inc. Ticker Security ID: Meeting Date Meeting Status CVH CUSIP 222862104 05/20/2010 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Elect Dale Crandall Mgmt For For For 2 Elect Elizabeth Tallett Mgmt For For For 3 Elect Allen Wise Mgmt For For For 4 Elect Joseph Swedish Mgmt For For For 5 Elect Michael Stocker Mgmt For For For 6 Ratification of Auditor Mgmt For For For 7 Shareholder Proposal Regarding ShrHldr Against Against For Political Contributions and Expenditure Report 8 Shareholder Proposal Regarding ShrHldr Against Against For Report of Ratio Between Executive and Employee Pay 9 Shareholder Proposal Regarding ShrHldr Against Against For Using Multiple Metrics For Executive Performance Measures Covidien Public Limited Company Ticker Security ID: Meeting Date Meeting Status COV CUSIP G2554F105 03/16/2010 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Accounts and Reports Mgmt For For For 2 Elect Craig Arnold Mgmt For For For 3 Elect Robert Brust Mgmt For For For 4 Elect John Connors, Jr. Mgmt For For For 5 Elect Christopher Coughlin Mgmt For For For 6 Elect Timothy Donahue Mgmt For For For 7 Elect Kathy Herbert Mgmt For For For 8 Elect Randall Hogan, III Mgmt For For For 9 Elect Richard Meelia Mgmt For For For 10 Elect Dennis Reilley Mgmt For For For 11 Elect Tadataka Yamada Mgmt For For For 12 Elect Joseph Zaccagnino Mgmt For For For 13 Appointment of Auditor and Mgmt For For For Authority to Set Fees 14 Authority to Repurchase Shares Mgmt For For For 15 Authority to Reissue Treasury Mgmt For For For Shares CVS Caremark Corporation Ticker Security ID: Meeting Date Meeting Status CVS CUSIP 126650100 05/12/2010 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Elect Edwin Banks Mgmt For For For 2 Elect C. David Brown II Mgmt For For For 3 Elect David Dorman Mgmt For For For 4 Elect Kristen Gibney Williams Mgmt For For For 5 Elect Marian Heard Mgmt For For For 6 Elect William Joyce Mgmt For For For 7 Elect Jean-Pierre Millon Mgmt For For For 8 Elect Terrence Murray Mgmt For For For 9 Elect C.A. Lance Piccolo Mgmt For For For 10 Elect Sheli Rosenberg Mgmt For For For 11 Elect Thomas Ryan Mgmt For For For 12 Elect Richard Swift Mgmt For For For 13 Ratification of Auditor Mgmt For For For 14 2010 Incentive Compensation Plan Mgmt For For For 15 Amendment to the Charter to Allow Mgmt For For For Shareholders to Call Special Meetings 16 Shareholder Proposal Regarding ShrHldr Against Against For Political Contributions and Expenditure Report 17 Shareholder Proposal Regarding ShrHldr Against Against For Climate Change Principles Dendreon Corporation Ticker Security ID: Meeting Date Meeting Status DNDN CUSIP 24823Q107 06/02/2010 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1.1 Elect Gerardo Canet Mgmt For For For 1.2 Elect Bogdan Dziurzynski Mgmt For For For 1.3 Elect Douglas Watson Mgmt For For For 2 Ratification of Auditor Mgmt For For For Edwards Lifesciences Corporation Ticker Security ID: Meeting Date Meeting Status EW CUSIP 28176E108 05/13/2010 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Elect Robert Ingram Mgmt For Against Against 2 Elect William Link Mgmt For For For 3 Elect Wesley von Schack Mgmt For For For 4 Amendment to the Long-Term Stock Mgmt For Against Against Incentive Compensation Program 5 Amendment to the Nonemployee Mgmt For For For Directors Stock Incentive Program 6 2010 Incentive Plan Mgmt For For For 7 Ratification of Auditor Mgmt For For For Eli Lilly and Company Ticker Security ID: Meeting Date Meeting Status LLY CUSIP 532457108 04/19/2010 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Elect Ralph Alvarez Mgmt For For For 2 Elect Winfried Bischoff Mgmt For For For 3 Elect R. David Hoover Mgmt For For For 4 Elect Franklyn Prendergast Mgmt For For For 5 Elect Kathi Seifert Mgmt For For For 6 Ratification of Auditor Mgmt For For For 7 Repeal of Classified Board Mgmt For For For 8 Elimination of Supermajority Mgmt For For For Requirement 9 Shareholder Proposal Regarding ShrHldr Against Against For Right to Call a Special Meeting 10 Shareholder Proposal Regarding ShrHldr Against Against For Exclusion of CEOs from Compensation Committee 11 Shareholder Proposal Regarding ShrHldr Against For Against Advisory Vote on Executive Compensation (Say on Pay) 12 Shareholder Proposal Regarding ShrHldr Against Against For Retention of Shares After Retirement Genzyme Corporation Ticker Security ID: Meeting Date Meeting Status GENZ CUSIP 372917104 06/16/2010 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1.1 Elect Douglas Berthiaume Mgmt For For For 1.2 Elect Robert Bertolini Mgmt For For For 1.3 Elect Gail Boudreaux Mgmt For For For 1.4 Elect Robert Carpenter Mgmt For For For 1.5 Elect Charles Cooney Mgmt For For For 1.6 Elect Victor Dzau Mgmt For For For 1.7 Elect Connie Mack III Mgmt For For For 1.8 Elect Richard Syron Mgmt For For For 1.9 Elect Henri Termeer Mgmt For For For 1.10 Elect Ralph Whitworth Mgmt For For For 2 Amendment to the 2004 Equity Mgmt For Against Against Incentive Plan 3 Amendment to the 2009 Employee Mgmt For For For Stock Purchase Plan 4 Amendment to the 2007 Director Mgmt For For For Equity Plan 5 Amendment to Articles of Mgmt For For For Organization Regarding the Right to Call a Special Meeting 6 Ratification of Auditor Mgmt For For For GLAXOSMITHKLINE PLC Ticker Security ID: Meeting Date Meeting Status GSK CINS G3910J112 05/06/2010 Voted Meeting Type Country of Trade Annual United Kingdom Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Accounts and Reports Mgmt For For For 2 Directors' Remuneration Report Mgmt For For For 3 Elect Stephanie Burns Mgmt For Against Against 4 Elect Julian Heslop Mgmt For Against Against 5 Elect Sir Deryck Maughan Mgmt For Against Against 6 Elect Daniel Podolsky Mgmt For Against Against 7 Elect Sir Robert Wilson Mgmt For Against Against 8 Appointment of Auditor Mgmt For For For 9 Authority to Set Auditor's Fees Mgmt For For For 10 Authorisation of Political Donations Mgmt For For For 11 Authority to Issue Shares w/ Mgmt For For For Preemptive Rights 12 Authority to Issue Shares w/o Mgmt For For For Preemptive Rights 13 Authority to Repurchase Shares Mgmt For For For 14 Exemption from Statement of Mgmt For For For Senior Auditor's Name 15 Authority to Set General Meeting Mgmt For Against Against Notice Period at 14 Days 16 Adoption of New Articles Mgmt For For For Hospira, Inc. Ticker Security ID: Meeting Date Meeting Status HSP CUSIP 441060100 05/11/2010 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Elect Connie Curran Mgmt For For For 2 Elect Heino von Prondzynski Mgmt For For For 3 Elect Mark Wheeler Mgmt For For For 4 Ratification of Auditor Mgmt For For For Human Genome Sciences, Inc. Ticker Security ID: Meeting Date Meeting Status HGSI CUSIP 444903108 05/20/2010 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1.1 Elect Richard Danzig Mgmt For For For 1.2 Elect Jurgen Drews Mgmt For For For 1.3 Elect Maxine Gowen Mgmt For For For 1.4 Elect Tuan Ha-Ngoc Mgmt For For For 1.5 Elect Argeris Karabelas Mgmt For For For 1.6 Elect John LaMattina Mgmt For For For 1.7 Elect Augustine Lawlor Mgmt For For For 1.8 Elect H. Thomas Watkins Mgmt For For For 1.9 Elect Robert Young Mgmt For For For 2 Ratification of Auditor Mgmt For For For Idenix Pharmaceuticals, Inc. Ticker Security ID: Meeting Date Meeting Status IDIX CUSIP 45166R204 06/03/2010 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1.1 Elect Jean-Pierre Sommadossi Mgmt For For For 1.2 Elect Charles Cramb Mgmt For For For 1.3 Elect Steven Projan Mgmt For For For 1.4 Elect Wayne Hockmeyer Mgmt For For For 1.5 Elect Thomas Hodgson Mgmt For For For 1.6 Elect Robert Pelzer Mgmt For For For 1.7 Elect Denise Pollard-Knight Mgmt For For For 1.8 Elect Anthony Rosenberg Mgmt For For For 1.9 Elect Tamar Howson Mgmt For For For 2 Ratification of Auditor Mgmt For For For 3 Amendment to the 2005 Stock Mgmt For For For Incentive Plan InterMune, Inc. Ticker Security ID: Meeting Date Meeting Status ITMN CUSIP 45884X103 05/10/2010 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1.1 Elect David Kabakoff Mgmt For For For 1.2 Elect Daniel Welch Mgmt For For For 2 Ratification of Auditor Mgmt For For For Johnson & Johnson Ticker Security ID: Meeting Date Meeting Status JNJ CUSIP 478160104 04/22/2010 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Elect Mary Coleman Mgmt For For For 2 Elect James Cullen Mgmt For For For 3 Elect Michael Johns Mgmt For For For 4 Elect Susan Lindquist Mgmt For For For 5 Elect Anne Mulcahy Mgmt For For For 6 Elect Leo Mullin Mgmt For For For 7 Elect William Perez Mgmt For For For 8 Elect Charles Prince Mgmt For For For 9 Elect David Satcher Mgmt For For For 10 Elect William Weldon Mgmt For For For 11 Ratification of Auditor Mgmt For For For 12 Shareholder Proposal Regarding ShrHldr Against Against For Advisory Vote on Executive Compensation (Say on Pay) 13 Shareholder Proposal Regarding ShrHldr Against Against For Right to Call a Special Meeting Laboratory Corporation of America Holdings Ticker Security ID: Meeting Date Meeting Status LH CUSIP 50540R409 05/12/2010 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Elect David King Mgmt For For For 2 Elect Kerrii Anderson Mgmt For For For 3 Elect Jean-Luc Belingard Mgmt For For For 4 Elect Wendy Lane Mgmt For For For 5 Elect Thomas Mac Mahon Mgmt For For For 6 Elect Robert Mittelstaedt, Jr. Mgmt For For For 7 Elect Arthur Rubenstein Mgmt For For For 8 Elect M. Keith Weikel Mgmt For For For 9 Elect R. Sanders Williams Mgmt For For For 10 Ratification of Auditor Mgmt For For For Life Technologies Corporation Ticker Security ID: Meeting Date Meeting Status LIFE CUSIP 53217V109 04/29/2010 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1.1 Elect George Adam Mgmt For For For 1.2 Elect Raymond Dittamore Mgmt For For For 1.3 Elect Arnold Levine Mgmt For For For 1.4 Elect Bradley Lorimier Mgmt For For For 1.5 Elect David U'Prichard Mgmt For For For 2 Ratification of Auditor Mgmt For Against Against 3 Amendment to the Certificate of Mgmt For For For Incorporation of the Company (Adoption of Majority Vote for Election of Directors) 4 Amendment to the Certificate of Mgmt For For For Incorporation of the Company (Elimination of Supermajority Requirement) 5 Amendment to the Bylaws of the Mgmt For For For Company (Adoption of Majority Vote for Election of Directors) 6 Amendment to the Bylaws of the Mgmt For For For Company (Elimination of Supermajority Provisions) 7 2010 Incentive Compensation Plan Mgmt For For For McKesson Corporation Ticker Security ID: Meeting Date Meeting Status MCK CUSIP 58155Q103 07/22/2009 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Elect Andy Bryant Mgmt For For For 2 Elect Wayne Budd Mgmt For For For 3 Elect John Hammergren Mgmt For For For 4 Elect Alton Irby, III Mgmt For For For 5 Elect M. Christine Jacobs Mgmt For For For 6 Elect Marie Knowles Mgmt For For For 7 Elect David Lawrence Mgmt For For For 8 Elect Edward Mueller Mgmt For For For 9 Elect Jane Shaw Mgmt For For For 10 Amendment to the 2005 Stock Plan Mgmt For For For 11 Ratification of Auditor Mgmt For For For 12 Shareholder Proposal Regarding ShrHldr Against Against For Retention of Shares After Retirement 13 Shareholder Proposal Regarding ShrHldr Against Against For Survivor Benefits (Golden Coffins) Mead Johnson Nutrition Company Ticker Security ID: Meeting Date Meeting Status MJN CUSIP 582839106 05/11/2010 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1.1 Elect Stephen Golsby Mgmt For Withhold Against 1.2 Elect Steven Altschuler Mgmt For Withhold Against 1.3 Elect Howard Bernick Mgmt For Withhold Against 1.4 Elect James Cornelius Mgmt For Withhold Against 1.5 Elect Peter Ratcliffe Mgmt For Withhold Against 1.6 Elect Elliott Sigal Mgmt For Withhold Against 1.7 Elect Robert Singer Mgmt For Withhold Against 1.8 Elect Kimberly Casiano Mgmt For Withhold Against 1.9 Elect Anna Catalano Mgmt For Withhold Against 2 Amendment to the 2009 Stock Mgmt For For For Award and Incentive Plan 3 Ratification of Auditor Mgmt For For For Medicis Pharmaceutical Corporation Ticker Security ID: Meeting Date Meeting Status MRX CUSIP 584690309 05/18/2010 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Elect Michael Pietrangelo Mgmt For For For 2 Elect Lottie Shackelford Mgmt For For For 3 Elect Jonah Shacknai Mgmt For For For 4 Ratification of Auditor Mgmt For For For Medtronic, Inc. Ticker Security ID: Meeting Date Meeting Status MDT CUSIP 585055106 08/27/2009 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1.1 Elect Richard Anderson Mgmt For For For 1.2 Elect Victor Dzau Mgmt For For For 1.3 Elect William Hawkins Mgmt For For For 1.4 Elect Shirley Jackson Mgmt For For For 1.5 Elect Denise O'Leary Mgmt For For For 1.6 Elect Robert Pozen Mgmt For For For 1.7 Elect Jean-Pierre Rosso Mgmt For For For 1.8 Elect Jack Schuler Mgmt For For For 2 Ratification of Auditor Mgmt For For For 3 Amendment to the 2005 Employees Mgmt For For For Stock Purchase Plan 4 Amendment to the 2008 Stock Mgmt For For For Award and Incentive Plan Merck & Co., Inc. Ticker Security ID: Meeting Date Meeting Status MRK CUSIP 58933Y105 05/25/2010 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Elect Leslie Brun Mgmt For For For 2 Elect Thomas Cech Mgmt For For For 3 Elect Richard Clark Mgmt For For For 4 Elect Thomas Glocer Mgmt For For For 5 Elect Steven Goldstone Mgmt For For For 6 Elect William Harrison, Jr. Mgmt For For For 7 Elect Harry Jacobson Mgmt For For For 8 Elect William Kelley Mgmt For For For 9 Elect C. Robert Kidder Mgmt For For For 10 Elect Rochelle Lazarus Mgmt For For For 11 Elect Carlos Represas Mgmt For For For 12 Elect Patricia Russo Mgmt For For For 13 Elect Thomas Shenk Mgmt For For For 14 Elect Anne Tatlock Mgmt For For For 15 Elect Craig Thompson Mgmt For For For 16 Elect Wendell Weeks Mgmt For For For 17 Elect Peter Wendell Mgmt For For For 18 Ratification of Auditor Mgmt For For For 19 2010 Incentive Stock Plan Mgmt For For For 20 2010 Non-Employee Directors Mgmt For For For Stock Option Plan Merck & Co., Inc. Ticker Security ID: Meeting Date Meeting Status MRK CUSIP 589331107 08/07/2009 Voted Meeting Type Country of Trade Special United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Approval of the Merger Agreement Mgmt For For For Millipore Corporation Ticker Security ID: Meeting Date Meeting Status MIL CUSIP 601073109 06/03/2010 Take No Action Meeting Type Country of Trade Special United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Approval of the Merger Mgmt For TNA N/A 2 Right to Adjourn Meeting Mgmt For TNA N/A Momenta Pharmaceuticals, Inc. Ticker Security ID: Meeting Date Meeting Status MNTA CUSIP 60877T100 06/09/2010 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1.1 Elect Ram Sasisekharan Mgmt For Withhold Against 1.2 Elect Bennett Shapiro Mgmt For For For 1.3 Elect Elizabeth Stoner Mgmt For For For 2 Ratification of Auditor Mgmt For For For Novartis AG Ticker Security ID: Meeting Date Meeting Status NOVN CINS H5820Q150 02/26/2010 Take No Action Meeting Type Country of Trade Annual Switzerland Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Non-Voting Meeting Note N/A N/A N/A N/A 2 Non-Voting Meeting Note N/A N/A N/A N/A 3 Accounts and Reports Mgmt For TNA N/A 4 Ratification of Board and Mgmt For TNA N/A Management Acts 5 Allocation of Profits/Dividends Mgmt For TNA N/A 6 Amendments to Articles Mgmt For TNA N/A 7 Amendment Regarding Advisory Mgmt For TNA N/A Vote on Compensation Policy 8 Elect Marjorie Yang Mgmt For TNA N/A 9 Elect Daniel Vasella Mgmt For TNA N/A 10 Elect Hans-Jorg Rudloff Mgmt For TNA N/A 11 Appointment of Auditor Mgmt For TNA N/A 12 Transaction of Other Business Mgmt For TNA N/A Omnicare, Inc. Ticker Security ID: Meeting Date Meeting Status OCR CUSIP 681904108 05/25/2010 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Elect John Crotty Mgmt For For For 2 Elect Joel Gemunder Mgmt For For For 3 Elect Steven Heyer Mgmt For For For 4 Elect Andrea Lindell Mgmt For For For 5 Elect James Shelton Mgmt For For For 6 Elect John Timoney Mgmt For For For 7 Elect Amy Wallman Mgmt For For For 8 Ratification of Auditor Mgmt For For For Ono Pharmaceutical Company Limited Ticker Security ID: Meeting Date Meeting Status 4528 CINS J61546115 06/29/2010 Voted Meeting Type Country of Trade Annual Japan Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Allocation of Profits/Dividends Mgmt For For For 2 Elect Gyo Sagara Mgmt For For For 3 Elect Hiroshi Awata Mgmt For For For 4 Elect Kinya Morimoto Mgmt For For For 5 Elect Kazuhito Kawabata Mgmt For For For 6 Elect Shinji Fujiyoshi Mgmt For For For 7 Elect Isao Ono Mgmt For For For 8 Elect Fumio Takahashi Mgmt For For For 9 Elect Daikichi Fukushima Mgmt For For For 10 Elect Hiroshi Ichikawa Mgmt For For For 11 Elect Naonobu Endoh Mgmt For For For 12 Elect Shozoh Matsuoka Mgmt For For For 13 Bonus Mgmt For For For Patterson Companies, Inc. Ticker Security ID: Meeting Date Meeting Status PDCO CUSIP 703395103 09/14/2009 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1.1 Elect Ellen Rudnick Mgmt For For For 1.2 Elect Harold Slavkin Mgmt For For For 1.3 Elect James Wiltz Mgmt For For For 1.4 Elect Les Vinney Mgmt For For For 2 Amendment to the Equity Incentive Mgmt For For For 3 Ratification of Auditor Mgmt For For For Pfizer Inc. Ticker Security ID: Meeting Date Meeting Status PFE CUSIP 717081103 04/22/2010 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Elect Dennis Ausiello Mgmt For For For 2 Elect Michael Brown Mgmt For For For 3 Elect M. Anthony Burns Mgmt For For For 4 Elect Robert Burt Mgmt For For For 5 Elect W. Don Cornwell Mgmt For For For 6 Elect Frances Fergusson Mgmt For For For 7 Elect William Gray, III Mgmt For For For 8 Elect Constance Horner Mgmt For For For 9 Elect James Kilts Mgmt For For For 10 Elect Jeffrey Kindler Mgmt For For For 11 Elect George Lorch Mgmt For For For 12 Elect John Mascotte Mgmt For For For 13 Elect Suzanne Nora Johnson Mgmt For For For 14 Elect Stephen Sanger Mgmt For For For 15 Elect William Steere, Jr. Mgmt For For For 16 Ratification of Auditor Mgmt For For For 17 Advisory Vote on Executive Mgmt For For For Compensation 18 Amendment to Bylaws Regarding Mgmt For For For the Right to Call a Special Meeting 19 Shareholder Proposal Regarding ShrHldr Against Against For Stock Option Policy Putnam Money Market Liquidity Fund Ticker Security ID: Meeting Date Meeting Status CUSIP 746763168 11/19/2009 Voted Meeting Type Country of Trade Special United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1.01 Elect Ravi Akhoury Mgmt For For For 1.02 Elect Jameson Baxter Mgmt For For For 1.03 Elect Charles Curtis Mgmt For For For 1.04 Elect Robert Darretta Mgmt For For For 1.05 Elect Myra Drucker Mgmt For For For 1.06 Elect John Hill Mgmt For For For 1.07 Elect Paul Joskow Mgmt For For For 1.08 Elect Elizabeth Kennan Mgmt For For For 1.09 Elect Kenneth Leibler Mgmt For For For 1.10 Elect Robert Patterson Mgmt For For For 1.11 Elect George Putnam, III Mgmt For For For 1.12 Elect Robert Reynolds Mgmt For For For 1.13 Elect W. Thomas Stephens Mgmt For For For 1.14 Elect Richard Worley Mgmt For For For 2 Approving A Proposed New N/A N/A N/A N/A Management Contract For Your Fund 2.01 Approving A Proposed New N/A N/A N/A N/A Management Contract For Your Fund: With Both Fund Family Breakpoints And Performance Fees 2.02 Approving A Proposed New N/A N/A N/A N/A Management Contract For Your Fund: With Fund Family Breakpoints Only 2.03 Approving A Proposed New N/A N/A N/A N/A Management Contract For Your Fund: With Performance Fees Only 3 Approving An Amendment To Your Fund's Fundamental Investment Restriction With Respect To: 3.01 Investments in Commodities N/A N/A N/A N/A 3.02 Diversification of Investments N/A N/A N/A N/A 3.03 The Acquisition of Voting Securities N/A N/A N/A N/A 3.04 Borrowing N/A N/A N/A N/A 3.05 Making Loans N/A N/A N/A N/A 4 Approving An Amendment To Your Fund's Agreement And Declaration of Trust With Respect To: 4.01 The Duration Of The Trust N/A N/A N/A N/A 4.02 Redemption At The Option Of The N/A N/A N/A N/A Trust 5 Shareholders Request That The N/A N/A N/A N/A Board Institute Procedues To Prevent Holding Investments In Companies That, In The Judgment Of The Board, Substantially Contribute To Genocide Or Crimes Against Humanity, The Most Egregious Violations Of Human Rights. Quest Diagnostics Incorporated Ticker Security ID: Meeting Date Meeting Status DGX CUSIP 74834L100 05/06/2010 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Elect John Baldwin Mgmt For For For 2 Elect Surya Mohapatra Mgmt For For For 3 Elect Gary Pfeiffer Mgmt For For For 4 Ratification of Auditor Mgmt For For For Sinopharm Group Ltd Ticker Security ID: Meeting Date Meeting Status 1099 CINS Y8008N107 05/31/2010 Voted Meeting Type Country of Trade Annual China Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Directors' Report Mgmt For For For 2 Supervisory Committee's Report Mgmt For For For 3 Auditors' Report Mgmt For For For 4 Allocation of Profits/Dividends Mgmt For For For 5 Appointment of Domestic Auditor Mgmt For For For and Authority to Set Fees 6 Appointment of International Auditor Mgmt For For For and Authority to Set Fees 7 Directors' Fees Mgmt For For For 8 Election of Director: CEHN Qiyu Mgmt For Against Against 9 Election of Supervisor: QIAN Mgmt For Against Against Shunjiang 10 Master Pharmaceutical Products, Mgmt For For For Healthcare Products and Medical Supplies Procurement Agreement and Annual Caps 11 Approval of the Xinjiang Company Mgmt For For For Transaction 12 Approval of the Hubei Yibao Mgmt For For For Transaction 13 Approval of the Industry Company Mgmt For For For Transaction 14 Approval of the Trading Company Mgmt For For For Transaction 15 Authority to Acquire or Dispose of Mgmt For Against Against Assets 16 Amendments to Articles Mgmt For For For 17 Authority to Issue Shares w/o Mgmt For For For Preemptive Rights 18 Authority to Repurchase Shares Mgmt For For For 19 Shareholder Proposal ShrHldr For Against Against Sinopharm Group Ltd Ticker Security ID: Meeting Date Meeting Status 1099 CINS Y8008N107 05/31/2010 Voted Meeting Type Country of Trade Other China Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Authority to Repurchase Shares Mgmt For For For 2 Non-Voting Agenda Item N/A N/A N/A N/A 3 Non-Voting Agenda Item N/A N/A N/A N/A Sirona Dental Systems, Inc. Ticker Security ID: Meeting Date Meeting Status SIRO CUSIP 82966C103 02/25/2010 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1.1 Elect Simone Blank Mgmt For Withhold Against 1.2 Elect Timothy Sheehan Mgmt For Withhold Against 1.3 Elect Timothy Sullivan Mgmt For Withhold Against 2 Ratification of Auditor Mgmt For For For Somaxon Pharmaceuticals, Inc. Ticker Security ID: Meeting Date Meeting Status SOMX CUSIP 834453102 06/09/2010 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1.1 Elect Richard Pascoe Mgmt For For For 1.2 Elect Kurt von Emster Mgmt For For For 2 Ratification of Auditor Mgmt For For For St. Jude Medical, Inc. Ticker Security ID: Meeting Date Meeting Status STJ CUSIP 790849103 05/07/2010 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Elect Stuart Essig Mgmt For For For 2 Elect Barbara Hill Mgmt For For For 3 Elect Michael Rocca Mgmt For For For 4 Ratification of Auditor Mgmt For For For 5 Shareholder Proposal Regarding ShrHldr Against Against For Sustainability Report Stryker Corporation Ticker Security ID: Meeting Date Meeting Status SYK CUSIP 863667101 04/27/2010 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1.1 Elect Howard Cox, Jr. Mgmt For For For 1.2 Elect Srikant Datar Mgmt For For For 1.3 Elect Donald Engelman Mgmt For For For 1.4 Elect Louis Francesconi Mgmt For For For 1.5 Elect Howard Lance Mgmt For For For 1.6 Elect Stephen MacMillan Mgmt For For For 1.7 Elect William Parfet Mgmt For For For 1.8 Elect Ronda Stryker Mgmt For For For 2 Ratification of Auditor Mgmt For For For Suzuken Co., Ltd. Ticker Security ID: Meeting Date Meeting Status 9987 CINS J78454105 06/25/2010 Voted Meeting Type Country of Trade Annual Japan Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Non-Voting Meeting Note N/A N/A N/A N/A 2 Elect Yoshiki Bessho Mgmt For For For 3 Elect Hiroshi Ohta Mgmt For For For 4 Elect Takahito Itoh Mgmt For For For 5 Elect Nobuo Suzuki Mgmt For For For 6 Elect Hiroshi Ohba Mgmt For For For 7 Elect Harutaka Yamashita Mgmt For For For 8 Elect Masahiro Sawada Mgmt For For For 9 Elect Tatuya Inoue Mgmt For For For Synthes Incorporated Ticker Security ID: Meeting Date Meeting Status SYST CINS 87162M409 04/28/2010 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Non-Voting Agenda Item N/A N/A N/A N/A 2 Non-Voting Agenda Item N/A N/A N/A N/A 3 Accounts and Reports Mgmt For For For 4 Allocation of Profits/Dividends Mgmt For For For 5 Elect Charles Hedgepeth Mgmt For Against Against 6 Elect Amin Khoury Mgmt For Against Against 7 Elect Jobst Wagner Mgmt For Against Against 8 Elect Daniel Eicher Mgmt For Against Against 9 Appointment of Auditor Mgmt For For For 10 Non-Voting Agenda Item N/A N/A N/A N/A Teva Pharmaceutical Industries Ltd (ADR) Ticker Security ID: Meeting Date Meeting Status TEVA CUSIP 881624209 06/29/2010 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Allocation of Profits/Dividends Mgmt For For For 2 Elect Abraham Cohen Mgmt For For For 3 Elect Amir Elstein Mgmt For For For 4 Elect Roger Kornberg Mgmt For For For 5 Elect Moshe Many Mgmt For For For 6 Elect Dan Propper Mgmt For For For 7 Appointment of Auditor Mgmt For For For 8 2010 Long-Term Equity-Based Mgmt For For For Incentive Plan 9 Remuneration of Phillip Frost Mgmt For For For 10 Remuneration of Moshe Many Mgmt For For For 11 Remuneration of Roger Kornberg Mgmt For For For 12 Increase in Authorized Capital Mgmt For For For Thermo Fisher Scientific Inc. Ticker Security ID: Meeting Date Meeting Status TMO CUSIP 883556102 05/26/2010 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Elect Marc Casper Mgmt For For For 2 Elect Tyler Jacks Mgmt For For For 3 Ratification of Auditor Mgmt For For For United Therapeutics Delaware Ticker Security ID: Meeting Date Meeting Status UTHR CUSIP 91307C102 06/28/2010 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1.1 Elect Christopher Causey Mgmt For For For 1.2 Elect Richard Giltner Mgmt For For For 1.3 Elect R. Paul Gray Mgmt For For For 2 Increase of Authorized Common Mgmt For For For Stock 3 Ratification of Auditor Mgmt For For For UnitedHealth Group Incorporated Ticker Security ID: Meeting Date Meeting Status UNH CUSIP 91324P102 05/24/2010 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Elect William Ballard, Jr. Mgmt For For For 2 Elect Richard Burke Mgmt For For For 3 Elect Robert Darretta Mgmt For For For 4 Elect Stephen Hemsley Mgmt For For For 5 Elect Michele Hooper Mgmt For For For 6 Elect Douglas Leatherdale Mgmt For For For 7 Elect Glenn Renwick Mgmt For For For 8 Elect Kenneth Shine Mgmt For For For 9 Elect Gail Wilensky Mgmt For For For 10 Ratification of Auditor Mgmt For For For 11 Shareholder Proposal Regarding ShrHldr Against Against For Lobbying Contributions and Expenditure Report 12 Shareholder Proposal Regarding ShrHldr Against Against For Advisory Vote on Compensation (Say on Pay) Universal Health Services, Inc. Ticker Security ID: Meeting Date Meeting Status UHS CUSIP 913903100 05/19/2010 Take No Action Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1.1 Elect Robert Hotz Mgmt For TNA N/A 2 2010 Employees' Restricted Stock Mgmt For TNA N/A Purchase Plan 3 2010 Executive Incentive Plan Mgmt For TNA N/A Vanda Pharmaceuticals Inc. Ticker Security ID: Meeting Date Meeting Status VNDA CUSIP 921659108 08/27/2009 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1.1 Elect Mihael Polymeropoulos Mgmt For Withhold Against 1.2 Elect Argeris Karabelas Mgmt For Withhold Against 2 Ratification of Auditor Mgmt For For For VIVUS, Inc. Ticker Security ID: Meeting Date Meeting Status VVUS CUSIP 928551100 06/25/2010 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1.1 Elect Leland Wilson Mgmt For For For 1.2 Elect Peter Tam Mgmt For For For 1.3 Elect Mark Logan Mgmt For For For 1.4 Elect Charles Casamento Mgmt For For For 1.5 Elect Linda Shortliffe Mgmt For For For 2 2010 Equity Incentive Plan Mgmt For Against Against 3 Ratification of Auditor Mgmt For For For WellPoint, Inc. Ticker Security ID: Meeting Date Meeting Status WLP CUSIP 94973V107 05/18/2010 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Elect Sheila Burke Mgmt For For For 2 Elect George Schaefer, Jr. Mgmt For For For 3 Elect Jackie Ward Mgmt For For For 4 Ratification of Auditor Mgmt For For For 5 Shareholder Proposal Regarding ShrHldr Against Against For Conversion to Nonprofit Status 6 Shareholder Proposal Regarding ShrHldr Against Against For Lobbying Contributions and Expenditure Report 7 Shareholder Proposal Regarding ShrHldr Against Against For Advisory Vote on Compensation (Say on Pay) 8 Shareholder Proposal Regarding ShrHldr Against Against For Reincorporation West Pharmaceutical Services, Inc. Ticker Security ID: Meeting Date Meeting Status WST CUSIP 955306105 05/04/2010 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1.1 Elect Thomas W. Hofmann Mgmt For For For 1.2 Elect L. Robert Johnson Mgmt For For For 1.3 Elect John P. Neafsey Mgmt For For For 1.4 Elect Geoffrey F. Worden Mgmt For For For 2 Ratification of Auditor Mgmt For For For Wyeth Ticker Security ID: Meeting Date Meeting Status WYE CUSIP 983024100 07/20/2009 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Approval of the Merger Agreement Mgmt For For For 2 Right to Adjourn Meeting Mgmt For For For 3 Elect Robert Amen Mgmt For For For 4 Elect Michael Critelli Mgmt For For For 5 Elect Frances Fergusson Mgmt For For For 6 Elect Victor Ganzi Mgmt For For For 7 Elect Robert Langer Mgmt For For For 8 Elect John Mascotte Mgmt For For For 9 Elect Raymond McGuire Mgmt For For For 10 Elect Mary Polan Mgmt For For For 11 Elect Bernard Poussot Mgmt For For For 12 Elect Gary Rogers Mgmt For For For 13 Elect John Torell III Mgmt For For For 14 Ratification of Auditor Mgmt For For For 15 Shareholder Proposal Regarding ShrHldr Against Against For Political Contributions and Expenditure Report 16 Shareholder Proposal Regarding ShrHldr Against Against For Right to Call a Special Meeting Zimmer Holdings, Inc. Ticker Security ID: Meeting Date Meeting Status ZMH CUSIP 98956P102 05/03/2010 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Elect Besty Bernard Mgmt For For For 2 Elect Marc Casper Mgmt For For For 3 Elect David Dvorak Mgmt For For For 4 Elect Larry Glasscock Mgmt For For For 5 Elect Robert Hagemann Mgmt For For For 6 Elect Arthur Higgins Mgmt For For For 7 Elect John McGoldrick Mgmt For For For 8 Elect Cecil Pickett Mgmt For For For 9 Ratification of Auditor Mgmt For For For Any ballot marked 'Abstain' is considered to have been voted. Ballots marked 'Abstain' are considered to have been voted against management's recommendation if management's recommendation is 'For' or 'Against,' and for managements recommendation if managements recommendation is Abstain. Where management has recommended that shareholders 'Abstain' from voting on a ballot item, a ballot marked 'For' or 'Against' is considered to have been voted against management's recommendation to 'Abstain.' Where management has made no recommendation on a ballot item, 'N/A' is used to indicate that there is no management recommendation that a shareholder may vote 'For' or 'Against.' SIGNATURES Pursuant to the requirements of the Investment Company Act of 1940, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. Registrant: Putnam Global Health Care Fund By: /s/ Jonathan S. Horwitz Name: Jonathan S. Horwitz Title: Executive Vice President, Treasurer, Principal Executive Officer and Compliance Liaison Date: August 9, 2010
